                 1 RISE LAW FIRM, PC
                   Jana M. Moser (SBN 281 072)
                 2 Meghan K. Maher (SBN 317908)
                 3 5900 Wilshire Blvd., Suite 2600
                   Los Angeles, California 90036
                 4 Telephone: 310.728.6588
                   Facsimile: 310.728.6560
                 5 jana@riselawfirm.com
                 6 meghan@riselawfmn.com
                 7 Attorneys for Plaintiff
                   CHRISTINA NELSON
                 8
                 9 Eric C. Sohlgren, Bar No. 161710
                   ecs@paynefears.com
                10 Alejandro G. Ruiz, Bar No. 271999
                   agr@paynefears.com
~
                11 PAYNE&FEARS
~
~               12 4 Park Plaza, Suite 11 00
IZl   0 ...
      o-           Irvine, CA 92614
~3:::~          13 Telephone: (949) 851-1100
< ::!jwO>
  1-!::~g
~ C(=>Z-
      cna:..,   14 Facsimile: (949) 851-1212
~ ~g~~
    z <i!-
a(3 ~~~! 15 James M. Cleary, Jr., Texas BarNo. 00783838
~~~z        Admitted Pro Hac Vice                                                                       ..
~ ..,.!!;;
     ~5 16
                                                                                                          •.•


                   cleary@mdjwlaw .com
<
~
                   MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
                17 808 Travis, 20th Floor
                18 Houston, TX 77002
                   Telephone: (713) 632-1775
                19 Fax No.: (713) 222-0101
                -20 Attorneys for Defendant
                 21 GENUEJ~T USA, LLC.
                22 Ronald D. Arena, Bar No. 218421
                   Satia Famili, Bar No. 319215
                23 ARENA HOFFMAN LLP.
                24 44 Montgomery Street, Suite 3520
                   San Francisco, CA 94104-4828
                25 Telephone: 415.433.1414
                   Facsimile: 415.520.0446
                26 Email: rarena@arenahoffinan.com
                27
                   Attorneys For Defendant
                28 MUFG Union Bank, N.A.
                                                                                     Case No. 3:18-cv-05930
                                 JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER VENUE
                      1                        UNITED STATES DISTRICT COURT
                      2   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                      3 CHRISTINA NELSON, an                       Case No. 3: 18-cv-05930
                        individual,
                      4                                            ASSIGNED TO HON. JON S. TIGAR
                                         Plaintiff,
                      5                                            JOINT STIPULATION AND
                               v.                                  rPROPOSEDl ORDER TO
                      6                                            TRANSFER VENUE
                        GENUENT USA, LLC, a New
                      7 Hampshire comoration; MUFG
                        UNION BANK, N.A., a California
                      8 national association; and DOES 1
                        through 10, inclusive,
                      9
                                         Defendants.
                     10~----------------------~

                     11
                     12        IT IS HEREBY STIPULATED by and CHRISTINA NELSON ("Plaintiff'),
r:/).     g :!:
~ ~~~                13 Defendant GENUENT USA, LLC ("Genuent"), and Defendant MUFG UNION
<       f-!:::;!;g
~ <iil~:;:           14 BANK, N.A. ("Union Bank") (collectively, "the Parties"), by and through their
~ ~;5~iii
_y ~ :S<i!'"
~ ~i~e 15 attorneys of record:
~ ~~                 16        WHEREAS, the Complaint ("Complaint") in this matter was filed on August
<
~                    17 27,2018 in Superior Court ofthe State of California, County of San Francisco;.
                     18        WHEREAS, on September 27, 2018, Defendants Genuent and Union Bank
                     19 removed the action to the Northern District of California;
                     20        WHEREAS, the Parties have met and conferred concerning the venue of this
                     21 action;
                     22        WHEREAS, Plaintiff reported remotely to Genuent' s Orange County office;
                     23        WHEREAS, the worksite from which assignments were made was Genuent' s ·
                     24 Orange County office;
                     25        WHEREAS, the Genuent employee who terminated Plaintiff works out of
                     26 Genuent's Orange County office;
                     27        WHEREAS, the documents pertinent to this lawsuit within California are kept
                     28 at Genuent's Orange County office and/or Union Bank's Monterey Park office;
                                                                 -2-                       Case No. 3:18-cv-05930
                                      JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER VENUE
              1           WHEREAS, the .witnesses Defendants intend to utilize in this lawsuit are
              2 located in Genuent's Orange County office and/or Union Bank's Monterey Park
              3 office;
              4           WHEREAS, the Parties agree that, pursuant to 28 U.S.C. § 1404(a),this action
              5 should be transferred to the United States District Court for the Central District of
              6 California, Southern Division for the convenience of the parties and witnesses, as all
              7 or most of Plaintiffs causes of action are based on conduct which allegedly occurred
              8 in that District and Defendant's witnesses with knowledge of such alleged conduct
              9 are located in that District;
             10        THEREFORE IT IS HEREBY STIPULATED AND AGREED:
             11 1.     This action shall be transferred from the Northern District of California to the
             12 United States District Court for the Central District of California, Southern Division.
CZl   g~

~ ~~~
<-.Jt-<Co
             13 Dated: October 23, 2018
~ !;{~~:::
~w
 ~~·fr;i;
     _., .14
_y z ~0>
"'0 l5~~e    15
~~!\!Z
~ ~~         16
~            17
                                                             Attorneys for Plaintiff
             18                                              CHRISTINA NELSON
             19                                              GENUENT USA, LLC.
                  Dated: October !1, 2018
             20
             21
                                                             E C C. SOHLGREN
             22                                              PAYNE & FEARS
             23
                                                             JAMES M. CLEARY, JR.
             24                                              MARTIN, DISIERE, JEFFERSON &
             25                                              WISDOM,LLP

             26                                              Attorneys for Defendant
             27                                              GENUENT USA, LLC.

             28
                                                           -3-                         Case No. 3:18-cv-05930
                                 JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER VENUE
                   1 Dated:    October~,     2018
                   2
                   3                                                RONALD D. ARENA,
                                                                    SATIA FAMILI
                   4                                                ARENA HOFFMAN LLP
                   5
                                                                    Attorneys For Defendant
                   6                                                MUFG UNION BANK, N.A.
                   7
                   8
                                                      [PROPOSED] ORDER
                   9
                  10          Upon consideration of the parties' Joint Stipulation to Transfer Venue, and
                  11
~
                        good cause appearing therefore, IT IS HEREBY ORDERED that this action be .
       12
~ ~I!~ 13 transferred to the United States District Court for the Central District of California, ...

~ '<ll)o:,        14              .
~ ~ ~ gili              Southern Dtvision.
-Y    tiiS<i!<»
"'Q   o~~e        15
~ ~~z
~ ~~              16
~                 17 IT IS SO ORDERED.

                  18 Dated: -October 29
                             - - - - - - ' 2018
                                                                     Judge JON S. TIGAR
                  19
                                                                     United States District Court,
                  20                                                 Northern District of California
                  21
                  22
                  23
                  24
                  25
                  26
                  27·
                  28
                                                                -4-                       Case No. 3:18-cv-05930
                                     JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER VENUE
